ORDER

PER CURIAM:
AND NOW, this 1st day of December, 1994, Phillip C. Nychay having been disbarred from the practice of law before the United States Court of Appeals for the Ninth Circuit by Order of that Court dated March 25, 1994; the said Phillip C. Nychay having been directed on October 3, 1994, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Phillip C. Nychay is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation.